EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chen-Chi Lin on April 8, 2022.

The application has been amended as follows: 

 	Claim 1 (Currently amended) 	A sports signaling system comprising: 
a manager unit comprising 
 	an input device enabling a desired call to be selected from a plurality of possible calls; 
 	a wireless transmitter operatively configured; and 
 	a processor causing the wireless transmitter to transmit a signal indicative of the desired call; and 
 a player unit comprising 
 	a wireless receiver receiving the transmitted signal from the manager unit; 
 	an output device operatively configured; and 
 	a processor causing the output device to output at least one output signal indicative of the desired call; 
wherein the player unit is attached to an equipment configured to be worn by a player;
wherein the player is a catcher of a baseball game or a softball game; 
wherein the equipment is a chest protector of the catcher; 
wherein the player unit is embedded in the chest protector; and 
wherein the chest protector comprises a shield protecting the player unit.

 	Claim 2 (Canceled).

 	Claim 3 (Currently Amended)	The sports signaling system of claim [[2]]1, wherein the shield is made of a transparent material.

 	Claim 4 (Currently Amended)	The sports signaling system of claim [[2]]1, wherein the shield is made of a polycarbonate material.

 	Claim 5 (Currently Amended)	The sports signaling system of claim [[2]]1, wherein the at least one output signal comprises a visual signal indicative of the desired call.

 	Claim 6 (Currently Amended)	The sports signaling system of claim [[2]]1, wherein the at least one output signal comprises a vibratory signal indicative of the desired call.

 	Claim 7 (Currently Amended)	The sports signaling system of claim [[2]]1, wherein the at least one output signal is configured to be visible to at least a pitcher located at a pitcher's mound.

 	Claim 18 (Currently Amended)	The sports signaling system of claim [[2]]1, wherein the chest protector is of a tapering configuration; and
 	wherein the output device comprises a piezoelectric device to vibrate.

 	Claim 19 (Original) A method of providing signals in the baseball game or the softball game from an off-field location to the catcher at an on-field location, the method comprising the steps of
 	utilizing the sports signaling system of claim [[2]]1, wherein the at least one output signal comprises a visual signal and a vibratory signal; and wherein the manager unit is located at the off-field location and the player unit is disposed on the chest protector worn by the catcher; and
 	a pitcher seeing the visual signal from the output device and the catcher sensing the vibratory signal from the output device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 3-20 are indicated to be allowable as the closet prior art by Naegely (Pub. No.: US 2003/0006903 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein the player is a catcher of a baseball game or a softball game; wherein the equipment is a chest protector of the catcher; wherein the player unit is embedded in the chest protector; and wherein the chest protector comprises a shield protecting the player unit.” as recited in claim 1 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685